430 F.2d 1308
UNITED STATES of America, Plaintiff-Appellee,v.Bernard Joseph LABOWITZ, Defendant-Appellant.
No. 25455.
United States Court of Appeals, Ninth Circuit.
Aug. 31, 1970.

James N. Penrod (argued), Penrod & Himelstein, San Francisco, Cal., for defendant-appellant.
Robert L. Meyer, U.S. Atty., David B. Fox (argued), Asst. U.S. Atty., David R. Nissen, Chief, Crim.  Div., Los Angeles, Cal., for plaintiff-appellee.
Before MERRILL and DUNIWAY, Circuit Judges, and POWELL,1 District judge.
PER CURIAM:


1
Appellant was convicted after trial by the court for interstate transportation of forged securities.  18 U.S.C. 2314.


2
While the warrant for arrest had issued on an affidavit that had incorrectly referred to the securities as stolen (rather than forged), the arresting officer, on the basis of information supplied by the Los Angeles office of the FBI, had knowledge of the true facts and of appellant's involvement with the securities.  This was sufficient to constitute probable cause to believe appellant guilty of the crime charged.  The arrest was proper under Ferganchick v. United States, 374 F.2d 559 (9th Cir. 1967).  The handwriting exemplars obtained were thus admissible.  The evidence was sufficient to support conviction.


3
Judgment affirmed.



1
 Hon.  Charles L. Powell, United States District Judge for the Eastern District of Washington, sitting by designation